Motion Granted; Order filed December 6, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00888-CR
                                   ____________

                         JOSE ALFREDO BEJAR, Appellant

                                           V.

                          THE STATE OF TEXAS, Appellee

                       On Appeal from the 23rd District Court
                             Brazoria County, Texas
                           Trial Court Cause No. 65832


                                        ORDER

      On October 16, 2012, this Court issued an opinion dismissing this appeal. On
October 19, 2012, the Clerk of this Court issued mandate in accordance with its judgment
to the clerk of the court below. On November 19, 2102, appellant filed a motion to recall
the mandate and reinstate the appeal. The motion is granted.

      This Court’s opinion filed October 16, 2012, is withdrawn, and our judgment of
that date is vacated. Accordingly, the Court orders the mandate recalled from the District
Clerk of Brazoria County, Texas. The appeal is ordered reinstated.

                                         PER CURIAM